File No. 33-43846 811-524 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 147 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 147 [X] (Check appropriate box or boxes.) The Dreyfus/Laurel Funds Trust (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) X on May 1, 2009 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on (date) pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post- effective amendment. The following post-effective amendment to the Registrant's Registration Statement on Form N-1A relates to Dreyfus Core Value Fund and Dreyfus High Yield Fund and does not affect the Registration Statement of the series below: DREYFUS INTERNATIONAL BOND FUND DREYFUS EQUITY INCOME FUND DREYFUS GLOBAL EQUITY INCOME FUND DREYFUS EMERGING MARKETS DEBT LOCAL CURRENCY FUND Dreyfus Core Value Fund Ticker symbol: Class A: DCVIX Class B: DBCVX Class C: DCVCX Class I: DTCRX Institutional Shares: DCVFX PROSPECTUS May 1, 2009 Contents The Fund Goal and Approach 1 Main Risks 2 Past Performance 4 Expenses 6 Management 7 Financial Highlights 9 Your Investment Shareholder Guide 12 Distributions and Taxes 23 Services for Fund Investors 24 For More Information See back cover. Dreyfus Core Value Fund The Fund GOAL AND APPROACH The fund seeks long-term capital growth as a primary objective, with current income as a secondary objective. These objectives may be changed without shareholder approval. To pursue its goals, the fund normally invests at least 80% of its assets in equity securities. The fund focuses on the stocks of large-cap value companies. These are companies with market capitalizations of $1 billion and above, whose stocks appear underpriced according to certain financial measurements of their intrinsic worth or business prospects (such as price-to-earnings or price-to-book ratios). The fund invests mainly in the stocks of U.S. issuers, and limits its foreign stock holdings to up to 20% of the value of its total assets. The funds equity investments may include common stocks, preferred stocks and securities convertible into common stocks, including those issued in initial public offerings (IPOs). In choosing stocks, the funds portfolio managers focus on individual stock selection (a bottom-up approach) rather than forecasting stock market trends (a top-down approach), and look for value companies. A three-step value screening process is used to select stocks: value: quantitative screens track traditional measures such as price-to-earnings, price-to-book and price-to-sales ratios; these ratios are analyzed and compared against the market sound business fundamentals: a companys balance sheet and income data are examined to determine the companys financial history positive business momentum: a companys earnings and forecast changes are analyzed and sales and earnings trends are reviewed to determine the companys financial condition The fund typically sells a stock when it is no longer considered a value company, appears less likely to benefit from the current market and economic environment, shows deteriorating fundamentals or falls short of the portfolio managers expectations. The fund may, but is not required to, use derivatives, such as options and forward contracts, as a substitute for investing directly in an underlying asset, to increase returns, or as part of a hedging strategy. 1 MAIN RISKS The funds principal risks are discussed below. An investment in the fund is not a bank deposit. It is not insured or guaranteed by the FDIC or any other government agency. It is not a complete investment program. The value of your investment in the fund will fluctuate, sometimes dramatically, which means you could lose money. Market risk. The market value of a security may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. A securitys market value also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. Issuer risk . The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuers products or services. Value stock risk. Value stocks involve the risk that they may never reach their expected market value, either because the market fails to recognize the stocks intrinsic worth or the expected value was misgauged. They also may decline in price even though in theory they are already undervalued. Large cap stock risk. By focusing on large capitalization stocks, the fund may underperform funds that invest primarily in the stocks of lower quality, smaller capitalization companies during periods when the stocks of such companies are in favor. Foreign investment risk . Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards. Foreign currency risk. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly over short periods of time. A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the fund and denominated in those currencies. Foreign currencies are also subject to risks caused by inflation, interest rates, budget deficits and low savings rates, political factors and government control. Market sector risk. The fund may significantly overweight or underweight certain companies, industries or market sectors, which may cause the funds performance to be more or less sensitive to developments affecting those companies, industries or sectors. IPO risk . Although the fund typically invests in seasoned issuers, it may purchase securities of companies in initial public offerings (IPOs) or shortly thereafter. The prices of securities purchased in IPOs can be very volatile. The effect of IPOs on the funds performance depends on a variety of factors, including the number of IPOs the fund invests in relative to the size of the fund and whether and to what extent a security purchased in an IPO appreciates or depreciates in value. As a funds asset base increases, IPOs often have a diminished effect on such funds performance. Derivatives risk. A small investment in derivatives could have a potentially large impact on the funds performance. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid and difficult to value, and there is the risk that changes in the value of a derivative held by the fund will not correlate with the underlying instruments or the funds other investments. Derivative instruments also involve the risk that a loss may be sustained as a result of the failure of the 2 counterparty to the derivative instruments to make required payments or otherwise comply with the derivative instruments terms. Certain types of derivatives involve greater risks than the underlying obligations because, in addition to general market risks, they are subject to illiquidity risk, counterparty risk and credit risk. Additionally, some derivatives involve economic leverage, which could increase the volatility of these investments as they may fluctuate in value more than the underlying instrument. The fund may be required to segregate liquid assets in connection with the purchase of derivative instruments. Other potential risks . The fund may lend its portfolio securities to brokers, dealers and other financial institutions. In connection with such loans, the fund will receive collateral from the borrower equal to at least 100% of the value of loaned securities. If the borrower of the securities fails financially, there could be delays in recovering the loaned securities or in exercising rights to the collateral. Under adverse market conditions, the fund could invest some or all of its assets in U.S. Treasury securities and money market securities. Although the fund would do this for temporary defensive purposes, it could reduce the benefit from any upswing in the market. During such periods, the fund may not achieve its primary investment objective. At times, the fund may engage in short-term trading, which could produce higher transaction costs and taxable distributions and lower the funds after-tax performance. 3 PAST PERFORMANCE The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the performance of the funds Class A shares from year to year. The table compares the average annual total returns of the funds shares to those of a broad measure of market performance. The funds past performance (before and after taxes) is no guarantee of future results. All returns assume reinvestment of dividends and distributions. Sales charges, if any, are not reflected in the bar chart, and if those charges were included, returns would have been less than those shown. After-tax performance is shown only for Class A shares. After-tax performance of the funds other share classes will vary. After-tax returns are calculated using the historical highest individual federal marginal tax rates, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown, and the after tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Best Quarter: Q2 03 15.08% Worst Quarter: Q4 08 -20.61% 4 Average annual total returns as of 12/31/08 Share Class/ 1 Year 5 Years 10 Years Inception Date Class A (2/6/47) returns before taxes -39.77% -2.58% 0.62% Class A returns after taxes on distributions -39.93% -3.45% -0.57% Class A returns after taxes on distributions and sale of fund shares -25.57% -1.84% 0.35% Class B (1/16/98) returns before taxes -39.13% -2.44% 0.76% * Class C (1/16/98) returns before taxes -37.22% -2.15% 0.46% Class I (8/4/94) returns before taxes -35.93% -1.17% 1.48% Institutional Shares (2/1/93) returns before taxes -36.05% -1.32% 1.33% Russell 1000 Value Index reflects no deduction for fees, expenses or taxes -36.85% -0.79% 1.36% *Assumes conversion of Class B shares to Class A shares at the end of the sixth year following the date of purchase. 5 EXPENSES As an investor, you pay certain fees and expenses in connection with the fund, which are described in the table below. Fee Table Institutional Class A Class B* Class C Class I Shares Shareholder transaction fees (paid directly from your investment) Maximum front-end sales charge on purchases % of offering price 5.75 none none none none Maximum contingent deferred sales charge (CDSC) % of purchase or sale price, whichever is less none** 4.00 1.00 none none Annual fund operating expenses (paid each year as a % of the value of your investment) Management fees .90 .90 .90 .90 .90 Rule 12b-1 fees .25 1.00 1.00 none .15 Other expenses*** .01 .00 .00 .00 .01 Total 1.16 1.90 1.90 .90 1.06 Fee waiver and/or expense reimbursement**** (0.01) (0.00) (0.00) (0.00) (0.01) Net operating expenses * Class B shares of the fund are available only in connection with dividend reinvestment and permitted exchanges of Class B shares of certain other funds. ** Shares bought without an initial sales charge as part of an investment of $1 million or more may be charged a CDSC of 1.00% if redeemed within one year. *** The 0.01% amount noted in Other expenses for Class A and Institutional shares reflects expenses of the non-interested Board members. The Other expenses for Class B, Class C and Class I amounted to less than 0.01%. **** The Dreyfus Corporation (Dreyfus) pays all fund expenses except for brokerage fees, taxes, interest, fees and expenses of the non- interested Board members, Rule 12b-1 fees and extraordinary expenses. In addition, Dreyfus is required to reduce its fees in an amount equal to the funds allocable portion of fees and expenses of the non-interested Board members (including counsel fees). A Rule 12b-1 fee is the fee paid out of fund assets (attributable to appropriate share classes) for distribution expenses and shareholder service. Because this fee is paid out of the funds assets on an ongoing basis, over time it will increase the cost of your investment and may cost you more than paying other types of sales charges. EXAMPLE The Example below is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the fund for the time periods indicated. The Example also assumes that your investment has a 5% return each year and that the funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Year 10 Years Class A Class B with redemption  without redemption  Class C with redemption without redemption Class I Institutional shares  Assumes conversion of Class B to Class A at end of the sixth year following the date of purchase 6 MANAGEMENT Investment adviser The investment adviser for the fund is The Dreyfus Corporation (Dreyfus), 200 Park Avenue, New York, New York 10166. Founded in 1947, Dreyfus manages approximately $338 billion in approximately 190 mutual fund portfolios. For the past fiscal year, the fund paid Dreyfus a management fee at the annual rate of 0.90% of the funds average daily net assets. A discussion regarding the basis for the boards approving the funds management agreement with Dreyfus is available in the funds semi-annual report for the six-months ended June 30, 2008. Dreyfus is the primary mutual fund business of The Bank of New York Mellon Corporation (BNY Mellon), a global financial services company focused on helping clients move and manage their financial assets, operating in 34 countries and serving more than 100 markets. BNY Mellon is a leading provider of financial services for institutions, corporations and high-net-worth individuals, providing asset and wealth management, asset servicing, issuer services, and treasury services through a worldwide client-focused team. BNY Mellon has more than $20 trillion in assets under custody and administration and $881 billion in assets under management, and it services more than $11 trillion in outstanding debt. Additional information is available at www.bnymellon.com The Dreyfus asset management philosophy is based on the belief that discipline and consistency are important to investment success. For each fund, Dreyfus seeks to establish clear guidelines for portfolio management and to be systematic in making decisions. This approach is designed to provide each fund with a distinct, stable identity. Brian C. Ferguson is the funds primary portfolio manager, a position he has held since April 2006. He has been a portfolio manager of the fund since April 2004 and has been employed by Dreyfus since October 2002. He is also a senior vice president and the director of the U.S. Large Cap Value Equity Team at The Boston Company Asset Management, LLC, a Dreyfus affiliate, where he has been employed since 1997. The funds Statement of Additional Information (SAI) provides additional information about the portfolio managers compensation, other accounts managed by the portfolio manager, and the portfolio managers ownership of fund shares. 7 Distributor MBSC Securities Corporation (MBSC), a wholly owned subsidiary of Dreyfus, serves as distributor of the fund and for the other funds in the Dreyfus Family of Funds. Rule 12b-1 fees are paid to MBSC for financing the sale and distribution of fund shares and for providing shareholder account service and maintenance. Dreyfus or MBSC may provide cash payments out of its own resources to financial intermediaries that sell shares of funds in the Dreyfus Family of Funds or provide other services. Such payments are separate from any sales charges, 12b-1 fees and/or shareholder services fees or other expenses that may be paid by a fund to those intermediaries. Because those payments are not made by fund shareholders or the fund, the funds total expense ratio will not be affected by any such payments. These payments may be made to intermediaries, including affiliates, that provide shareholder servicing, sub-administration, recordkeeping and/or sub-transfer agency services, marketing support and/or access to sales meetings, sales representatives and management representatives of the financial intermediary. Cash compensation also may be paid from Dreyfus or MBSCs own resources to intermediaries for inclusion of a fund on a sales list, including a preferred or select sales list or in other sales programs. These payments sometimes are referred to as revenue sharing. From time to time, Dreyfus or MBSC also may provide cash or non-cash compensation to financial intermediaries or their representatives in the form of occasional gifts; occasional meals, tickets or other entertainment; support for due diligence trips; educational conference sponsorship; support for recognition programs; and other forms of cash or non-cash compensation permissible under broker-dealer regulations. In some cases, these payments or compensation may create an incentive for a financial intermediary or its employees to recommend or sell shares of the fund to you. Please contact your financial representative for details about any payments they or their firm may receive in connection with the sale of fund shares or the provision of services to the fund. Code of ethics The fund, Dreyfus and MBSC have each adopted a code of ethics that permits its personnel, subject to such code, to invest in securities, including securities that may be purchased or held by the fund. Each code of ethics restricts the personal securities transactions of employees, and requires portfolio managers and other investment personnel to comply with the codes preclearance and disclosure procedures. The primary purpose of the respective codes is to ensure that personal trading by employees does not disadvantage any of the firms other clients. 8 FINANCIAL HIGHLIGHTS These financial highlights describe the performance of the funds shares for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These financial highlights have been audited by KPMG LLP, an independent registered public accounting firm, whose report, along with the funds financial statements, is included in the annual report, which is available upon request. Year Ended December 31, Class A Shares 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 29.87 32.00 31.38 30.34 27.44 Investment Operations: Investment incomenet a .38 .45 .38 .30 .24 Net realized and unrealized gain (loss) on investments (11.10) .42 5.94 1.26 2.88 Total from Investment Operations (10.72) .87 6.32 1.56 3.12 Distributions: Dividends from investment incomenet (.40) (.46) (.37) (.35) (.22) Dividends from net realized gain on investments (.00) b (2.54) (5.33) (.17) - Total Distributions (.40) (3.00) (5.70) (.52) (.22) Net asset value, end of period 18.75 29.87 32.00 31.38 30.34 Total Return (%) c (36.10) 2.75 21.00 5.18 11.41 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.16 1.16 1.15 1.15 1.15 Ratio of net expenses to average net assets 1.15 1.15 1.15 1.15 1.15 Ratio of net investment income to average net assets 1.53 1.38 1.17 .99 .86 Portfolio Turnover Rate 53.58 45.19 44.73 55.95 74.98 Net Assets, end of period ($ x 1,000) 301,524 522,906 548,601 556,017 634,007 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. Year Ended December 31, Class B Shares 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 29.26 31.40 30.87 29.83 27.02 Investment Operations: Investment incomenet a .17 .22 .13 .07 .02 Net realized and unrealized gain (loss) on investments (10.85) .39 5.85 1.26 2.85 Total from Investment Operations (10.68) .61 5.98 1.33 2.87 Distributions: Dividends from investment incomenet (.22) (.21) (.12) (.12) (.06) Dividends from net realized gain on investments (.00) b (2.54) (5.33) (.17) - Total Distributions (.22) (2.75) (5.45) (.29) (.06) Net asset value, end of period 18.36 29.26 31.40 30.87 29.83 Total Return (%) c (36.62) 2.01 20.12 4.47 10.62 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.90 1.91 1.90 1.90 1.90 Ratio of net expenses to average net assets 1.90 d 1.90 1.90 1.90 1.90 Ratio of net investment income to average net assets .69 .70 .42 .24 .10 Portfolio Turnover Rate 53.58 45.19 44.73 55.95 74.98 Net Assets, end of period ($ x 1,000) 5,665 26,646 55,112 64,239 78,154 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Expense waivers and/or reimbursements amounted to less than .01%. 9 Year Ended December 31, Class C Shares 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 29.24 31.38 30.85 29.83 27.02 Investment Operations: Investment incomenet a .19 .21 .14 .07 .02 Net realized and unrealized gain (loss) on investments (10.86) .40 5.84 1.24 2.85 Total from Investment Operations (10.67) .61 5.98 1.31 2.87 Distributions: Dividends from investment incomenet (.22) (.21) (.12) (.12) (.06) Dividends from net realized gain on investments (.00) b (2.54) (5.33) (.17) - Total Distributions (.22) (2.75) (5.45) (.29) (.06) Net asset value, end of period 18.35 29.24 31.38 30.85 29.83 Total Return (%) c (36.59) 2.00 20.07 4.43 10.62 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.90 1.91 1.90 1.90 1.90 Ratio of net expenses to average net assets 1.90 d 1.90 1.90 1.90 1.90 Ratio of net investment income to average net assets .76 .65 .42 .24 .10 Portfolio Turnover Rate 53.58 45.19 44.73 55.95 74.98 Net Assets, end of period ($ x 1,000) 8,391 16,572 20,919 20,564 21,958 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Expense waivers and/or reimbursements amounted to less than .01%. Year Ended December 31, Class I Shares 2008 2007 a 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 29.85 31.98 31.36 30.33 27.43 Investment Operations: Investment incomenet b .45 .57 .46 .38 .31 Net realized and unrealized gain (loss) on investments (11.10) .39 5.95 1.25 2.88 Total from Investment Operations (10.65) .96 6.41 1.63 3.19 Distributions: Dividends from investment incomenet (.46) (.55) (.46) (.43) (.29) Dividends from net realized gain on investments (.00) c (2.54) (5.33) (.17) - Total Distributions (.46) (3.09) (5.79) (.60) (.29) Net asset value, end of period 18.74 29.85 31.98 31.36 30.33 Total Return (%) (35.93) 3.04 21.26 5.45 11.69 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .90 .91 .90 .90 .90 Ratio of net expenses to average net assets .90 d .90 .90 .90 .90 Ratio of net investment income to average net assets 1.74 1.63 1.42 1.25 1.09 Portfolio Turnover Rate 53.58 45.19 44.73 55.95 74.98 Net Assets, end of period ($ x 1,000) 747 1,395 6,012 4,740 50,536 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Expense waivers and/or reimbursements amounted to less than .01%. 10 Year Ended December 31, Institutional Shares 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 29.85 31.98 31.36 30.32 27.42 Investment Operations: Investment incomenet a .41 .48 .42 .33 .27 Net realized and unrealized gain (loss) on investments (11.09) .43 5.94 1.26 2.88 Total from Investment Operations (10.68) .91 6.36 1.59 3.15 Distributions: Dividends from investment incomenet (.43) (.50) (.41) (.38) (.25) Dividends from net realized gain on investments (.00) b (2.54) (5.33) (.17) - Total Distributions (.43) (3.04) (5.74) (.55) (.25) Net asset value, end of period 18.74 29.85 31.98 31.36 30.32 Total Return (%) (36.05) 2.89 21.11 5.33 11.53 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.06 1.06 1.05 1.05 1.05 Ratio of net expenses to average net assets 1.05 1.05 1.05 1.05 1.05 Ratio of net investment income to average net assets 1.63 1.49 1.28 1.09 .96 Portfolio Turnover Rate 53.58 45.19 44.73 55.95 74.98 Net Assets, end of period ($ x 1,000) 23,816 40,679 44,506 40,341 41,202 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. 11 Your Investment SHAREHOLDER GUIDE Choosing a share class The fund is designed primarily for people who are investing through a third party, such as a bank, broker-dealer or financial adviser, or in a 401(k) or other retirement plan. Third parties with whom you open a fund account may impose policies, limitations and fees that are different from those described in this prospectus. Consult a representative of your plan or financial institution for further information. This prospectus offers Class A, B, C, I and Institutional shares of the fund . Your financial representative may receive different compensation for selling one class of shares than for selling another class. It is important to remember that the CDSCs and Rule 12b-1 fees have the same purpose as the front-end sales charge: to compensate the distributor for concessions and expenses it pays to dealers and financial institutions in connection with the sale of fund shares. A CDSC is not charged on fund shares acquired through the reinvestment of fund dividends. Because the Rule 12b-1 fee is paid out of the funds assets on an ongoing basis, over time it will increase the cost of your investment and may cost you more than paying other types of sales charges. The different classes of fund shares represent investments in the same portfolio of securities, but the classes are subject to different expenses and will likely have different share prices. When choosing a class, you should consider your investment amount, anticipated holding period, the potential costs over your holding period and whether you qualify for any reduction or waiver of the sales charge. A complete description of these classes follows. You should review these arrangements with your financial representative before determining which class to invest in. Institutional Class A Class C Class I Shares* Initial sales charge up to 5.75% none none none Ongoing distribution or service fee (Rule 12b-1 fee) 0.25% 1.00% none 0.15% Contingent deferred sales charge 1% on sale of 1% on sale of none none shares bought shares held for within one year one year or less without an initial sales charge as part of an investment of $1 million or more Conversion feature no no no no Recommended purchase maximum none $1 million none none * Institutional shares are not available for new accounts. 12 Class A share considerations When you invest in Class A shares, you pay the public offering price, which is the share price, or net asset value (NAV), plus the initial sales charge that may apply to your purchase. The amount of the initial sales charge is based on the size of your investment, as the following table shows. We also describe below how you may reduce or eliminate the initial sales charge. (See Sales charge reductions and waivers.) Since some of your investment goes to pay an upfront sales charge when you purchase Class A shares, you purchase fewer shares than you would with the same investment in Class C shares. Nevertheless, you are usually better off purchasing Class A shares, rather than Class C shares, and paying an up-front sales charge if you: plan to own the shares for an extended period of time, since the higher ongoing Rule 12b-1 fees on Class C shares may eventually exceed the cost of the up-front sales charge; and qualify for a reduced or waived sales charge If you invest $1 million or more (and are not eligible to purchase Class I shares), Class A shares will always be the most advantageous choice. Shareholders who received Class A shares in exchange for Class T shares of the fund may be eligible for lower sales charges. See the SAI for further details. Class A sales charges Sales charge Sales charge as a % of as a % of Purchase amount offering price NAV Less than $50,000 5.75% 6.10% $50,000 to $99,999 4.50% 4.70% $100,000 to $249,999 3.50% 3.60% $250,000 to $499,999 2.50% 2.60% $500,000 to $999,999 2.00% 2.00% $1 million or more* none none * No sales charge applies on investments of $1 million or more, but a contingent deferred sales charge of 1% may be imposed on certain redemptions of such shares within one year of the date of purchase. Sales charge reductions and waivers To receive a reduction or waiver of your initial sales charge, you must let your financial intermediary or the fund know at the time you purchase shares that you qualify for such a reduction or waiver. If you do not let your financial intermediary or the fund know that you are eligible for a reduction or waiver, you may not receive the reduction or waiver to which you are otherwise entitled. In order to receive a reduction or waiver, you may be required to provide your financial intermediary or the fund with evidence of your qualification for the reduction or waiver, such as records regarding shares of certain Dreyfus Funds held in accounts with that financial intermediary and other financial intermediaries. Additional information regarding reductions and waivers of sales loads is available, free of charge, at www.dreyfus.com and in the SAI. You can reduce your initial sales charge in the following ways: Rights of accumulation. You can count toward the amount of your investment your total account value in all share classes of the fund and certain other Dreyfus Funds that are subject to a sales charge. For example, if you have $1 million invested in shares of certain other Dreyfus Funds that are subject to a sales charge, you can invest in Class A shares of any fund without an initial sales charge. We may terminate or change this privilege at any time on written notice. 13 Letter of intent. You can sign a letter of intent, in which you agree to invest a certain amount (your goal) in the fund and certain other Dreyfus Funds over a 13-month period, and your initial sales charge will be based on your goal. A 90-day back-dated period can also be used to count previous purchases toward your goal. Your goal must be at least $50,000, and your initial investment must be at least $5,000. The sales charge will be adjusted if you do not meet your goal. Combine with family members. You can also count toward the amount of your investment all investments in certain other Dreyfus Funds, in any class of shares that is subject to a sales charge, by your spouse and your children under age 21 (family members), including their rights of accumulation and goals under a letter of intent. Certain other groups may also be permitted to combine purchases for purposes of reducing or eliminating sales charges. (See How to Buy Shares in the SAI.) Class A shares may be purchased at NAV without payment of a sales charge by the following individuals and entities: full-time or part-time employees, and their family members, of Dreyfus or any of its affiliates board members of Dreyfus and board members of the Dreyfus Family of Funds full-time employees, and their family members, of financial institutions that have entered into selling agreements with the funds distributor wrap accounts for the benefit of clients of financial institutions, provided they have entered into an agreement with the funds distributor specifying operating policies and standards qualified separate accounts maintained by an insurance company; any state, county or city or instrumentality thereof; charitable organizations investing $50,000 or more in fund shares; and charitable remainder trusts investors who have continuously owned shares of the fund since before the imposition of a sales load qualified investors who (i) purchase Class A shares directly through the funds distributor, and (ii) have, or whose spouse or minor children have, beneficially owned shares and continuously maintained an open account directly through the distributor in a Dreyfus Fund since on or before February 28, 2006 investors with cash proceeds from the investors exercise of employment-related stock options, whether invested in the fund directly or indirectly through an exchange from a Dreyfus money market fund, provided that the proceeds are processed through an entity that has entered into an agreement with the funds distributor specifically relating to processing stock options. Upon establishing the account in the fund or the Dreyfus money market fund, the investor and the investors spouse or minor children become eligible to purchase Class A shares of the fund at NAV, whether or not using the proceeds of the employment-related stock options members of qualified affinity groups who purchase Class A shares directly through the funds distributor, provided that the qualified affinity group has entered into an affinity agreement with the distributor shareholders holding Investor shares of the fund as of January 15, 1998 employees participating in qualified or non-qualified employee benefit plans shareholders in Dreyfus-sponsored IRA rollover accounts funded with the distribution proceeds from qualified and non-qualified retirement plans or a Dreyfus-sponsored 403(b)(7) plan, provided that, in the case of a qualified or non-qualified retirement plan, the rollover is processed through an entity that has entered into an agreement with the funds distributor specifically relating to processing rollovers. Upon establishing the Dreyfus-sponsored IRA rollover account in the fund, the shareholder becomes eligible to make subsequent purchases of Class A shares of the fund at NAV in such account 14 Class C share considerations Since you pay no initial sales charge, an investment of less than $1 million in Class C shares buys more shares than the same investment would in Class A shares. However, Class C shares are subject to higher ongoing Rule 12b-1 fees. Over time, the higher Rule 12b-1 fees may cost you more than paying an initial sales charge on Class A shares. Class C shares redeemed within one year of purchase are subject to a 1% CDSC. Because Class A shares will always be a more favorable investment than Class C shares for investments of $1 million or more, the fund will generally not accept a purchase order for Class C shares in the amount of $1 million or more. While the fund will take reasonable steps to prevent investments of $1 million or more in Class C shares, it may not be able to identify such investments made through certain financial intermediaries or omnibus accounts. Class I share considerations Since you pay no initial sales charge, an investment of less than $1 million in Class I shares buys more shares than the same investment would in a class that charges an initial sales charge. There is also no CDSC imposed on redemptions of Class I shares, and you do not pay any ongoing service or distribution fees.
